DETAILED ACTION
This Office Action is in response to the submission filed on 09/14/2020.  Currently, claims 1-20 have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.
Response to Arguments
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive.
 Applicant argues that the cited prior art does not teach the newly amended limitations of claims 1 and 13.  These found unpersuasive for several reasons.  They mostly fall into two categories.  First of all, some limitations (such as “optical pathway”) are inherently too broad and Examiner is required by the Courts to read them “broadest reasonable interpretation”.  Second of all, some other limitations (such as “retained throughout a manufacturing process” and related), are the type that the Courts actually require the Examiner to ignore (“method of making limitations in a claim drawn to device”).  For these 2 broad reasons, the Applicant’s arguments are found to be unpersuasive.  For detailed explanation, see rejection of claims below, especially claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 & 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2005/0263840) by Maeng et al (“Maeng”).
Regarding claim 1, Maeng discloses in FIG. 11 and related text, e.g., a semiconductor photomultiplier (par. 5; “APD”) having an array of microcells (FIG. 11; “array” is notoriously well-known, since photodiodes/microcells are normally in array; evidence of assertion: US-2014/0312448, par. 5, as previously explained), each microcell comprising: 
an active region (semiconductor layers above layer 100); 
a photosensitive diode having a PN junction (105/110/120; compare to par. 8; same way to define the layers for the PN junction, as defined in par. 8, regarding FIG. 1; same way applied to FIG. 11) in the active region (see FIG. 11);
an insulating layer (160) over the active region;
a dielectric layer (175) over a portion of the insulating layer (see FIG. 11) and having a trench (hole in 175, right in the middle of drawing) forming an optical pathway for transmission of light (this was discussed in various previous rejections and responses to arguments; the typical insulators are “optically transmissive”; the reference US-2011/0103742, par. 60 was previously presented as evidence of the assertion; hence, all non-metal parts above semiconductor layers are part of “optical pathway”; the “hole” of the “trench” by definition also is capable of being to the photosensitive diode in the active region (see FIG. 11); and 
an anti-reflective coating (190a/190b) is provided on the insulating layer in the optical pathway (it is everywhere and over everything; see FIG. 11),
wherein the insulating layer is retained throughout a manufacturing process of the semiconductor photomultiplier (see FIG. 11; the layer 160 is present in final drawing; hence “retained …”; otherwise it would not be there in the end; please note that the limitations as written present a 112 issue; as claimed the limitations are not limited; they imply presence of layer 160 (or Applicant’s equivalent), say, before all the internal regions were formed, which is clearly not true in Applicant’s disclosure either; there were other steps, before deposition of this layer; but claim says that it was retained “throughout” process of making a photomultiplier, while in reality it appeared only somewhere in the middle) to reduce a risk of damaging the active region (the layer 160 covers part of “active”; thus, by definition, the presence of layer “reduces a risk of damaging” the layers underneath; met limitations by default, merely by being present), and the optical pathway allows light to pass through the anti-reflective coating (discussed above; various layers present (that are not metal) allow for passing of light; “anti-reflective coating” by definition is there to pass light while performing “anti-reflective” function, as name implies) and the insulating layer to detect photons using the PN junction (the whole point of reference is to teach “photo diode”; see Title and picture on front page; “light” and “photons” are synonyms as is known by anyone who took high school physics).
Regarding the process limitations of " wherein the insulating layer is retained throughout a manufacturing process of the semiconductor photomultiplier to reduce a risk of damaging the active region and the optical pathway allows light to pass through the anti-reflective coating and the insulating layer to detect photons using the PN junction", these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Regarding claim 2, Maeng discloses in FIG. 11 and related text, e.g., further comprising an epitaxial layer (120) intermediate the insulating layer and a substrate (100).
Regarding claim 3, Maeng discloses in FIG. 11 and related text, e.g., wherein the insulating layer (160) is formed directly on the epitaxial layer (120; various regions 125/150b are formed within 120; hence, 120 and 160 directly contact each other).
Regarding claim 6, Maeng discloses in FIG. 11 and related text, e.g., wherein the anti-reflective coating comprises multiple layers of two or more materials (par. 35).
Regarding claim 13, Maeng discloses in FIG. 11 and related text, e.g., a semiconductor photomultiplier (par. 5; “APD”) comprising a plurality of microcells (FIG. 11; “plurality” is notoriously well-known, since photodiodes/microcells are normally in array; evidence of assertion: US-2014/0312448, par. 5), each microcell comprising: 

 an insulating layer (160) over the PN junction of the photosensitive diode and directly above the active region (see rejection of claim 1); 
an anti-reflective coating (190a/190b) on the insulating layer; and
a dielectric layer (175) overlying a first portion of the active region having an interconnect (170b) to the active region formed therein and having a trench (see hole in 175; middle of drawing) forming an optical window (in the middle) overlying the anti-reflective coating, a portion of the insulating layer, and a second portion of the active region (see FIG. 11; it “overlies” all portions of active; hence, any arbitrarily defined “second portion” too).
Regarding claim 14, Maeng discloses in FIG. 11 and related text, e.g., substantially the entirety of claimed subject matter (see rejection of claim 6).
Regarding claim 15, Maeng discloses in FIG. 11 and related text, e.g., substantially the entirety of claimed subject matter (see rejection of claim 7).
Regarding claim 16, Maeng discloses in FIG. 11 and related text, e.g., substantially the entirety of claimed subject matter (see rejection of claim 8).
Regarding claim 17, Maeng discloses in FIG. 11 and related text, e.g., substantially the entirety of claimed subject matter (see rejection of claim 9).
Regarding claim 18, Maeng discloses in FIG. 11 and related text, e.g., substantially the entirety of claimed subject matter (see rejection of claim 10).
Regarding claim 19, Maeng discloses in FIG. 11 and related text, e.g., substantially the entirety of claimed subject matter (see rejection of claim 11).
Regarding claim 20, Maeng discloses in FIG. 11 and related text, e.g., substantially the entirety of claimed subject matter (see rejection of claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2005/0263840) by Maeng et al (“Maeng”).
Regarding claim 4, Maeng discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the insulating layer (160) is formed directly on a surface of a silicon substrate (broad term; “substrate” is basically anything that hold other things; hence, a combination of layers 100, 105,110 & 120, together, count as “substrate”; silicon is part of it (par. 23; no material is specified for epitaxial layer; obvious to make silicon ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Maeng with “epitaxial layers are formed of silicon”, since Maeng already teaches silicon as material for the substrate 100, and in order to simplify the processing steps of making device by making epitaxial layer from well-understood material and by well-understood methods.

Regarding claim 5, Maeng discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except it does not explicitly state wherein the insulating layer comprises an oxide material (material of 160 is unspecified).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Maeng with “wherein the insulating layer comprises an oxide material”, since Maeng already teaches silicon oxide as material for other insulating layers, and in order to simplify the processing steps of making device by making epitaxial layer from well-understood material and by well-understood methods.
Regarding claim 7, Maeng discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1 & 6, except it does not explicitly state wherein the anti-reflective coating comprises a combination of silicon dioxide (SiO2) and silicon nitride (Si3N4) (exact formula is not specified for layers 190a/190b; it simply says “silicon oxide” and “silicon nitride”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Maeng with “wherein the anti-reflective coating comprises a combination of silicon dioxide (SiO2) and silicon nitride (Si3N4)”, since Maeng already teaches silicon oxide and silicon nitride as material for the specified insulating layers, and in order to 
Regarding claim 8, Maeng discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, 6 & 7, except it does not state that the anti-reflective coating comprises a layer of 144nm thick SiO2 and a layer of 45nm thick Si3N4.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Maeng with “that the anti-reflective coating comprises a layer of 144nm thick SiO2 and a layer of 45nm thick Si3N4”, in order to have proper thickness based on the wavelength and the intensity of light incident on the light receiving portion ((this claim indirectly refers to the same subject matter as US-9354370, col, 1, lines 30-40; this reference provides some of the technical definitions of how coating thicknesses are calculated; hence, based on the desired wavelengths of light and intensity of light, the calculations are made, and thicknesses are determined).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).  To elaborate briefly, given that the technical knowledge of how the layer thicknesses can be calculated (say, as taught in US-9354370), discovering an optimum value in a specific design, given specific requirements involves only routine skill in the art.
Regarding claim 9, Maeng discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1 & 6, except wherein the anti-reflective coating comprises a layer of 36nm thick SiO and a layer of 16nm thick SiN (exact formula is not specified for layers 190a/190b; it simply says “silicon oxide” and “silicon nitride”; also exact thickness is not specified). 
36nm thick SiO and a layer of 16nm thick SiN”, since Maeng already teaches silicon oxide and silicon nitride as material for the specified insulating layers, and in order to simplify the processing steps of making device by making layers from well-understood material and by well-understood methods, and in order to have proper thickness based on the wavelength and the intensity of light incident on the light receiving portion ((this claim indirectly refers to the same subject matter as US-9354370, col, 1, lines 30-40; this reference provides some of the technical definitions of how coating thicknesses are calculated; hence, based on the desired wavelengths of light and intensity of light, the calculations are made, and thicknesses are determined).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).  To elaborate briefly, given that the technical knowledge of how the layer thicknesses can be calculated (say, as taught in US-9354370), discovering an optimum value in a specific design, given specific requirements involves only routine skill in the art.
Regarding claim 10, Maeng discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the anti-reflective coating has a thickness of about 1/4 of a wavelength of interest divided by a refractive index of the anti-reflective coating.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Maeng with “wherein the anti-reflective coating has a thickness of about 1/4 of a wavelength of interest divided by a refractive index of the anti-reflective coating”, since this is merely “textbook knowledge” of how various thicknesses of layers are determined in anti-
Regarding claim 11, Maeng discloses in cited figures and related text, e.g., wherein the refractive index of the anti-reflective coating is between a refractive index of silicon and a refractive index of the insulating layer (“insulating layer” is silicon oxide, or at least it is obvious for it to be so (see rejection of claim 5); the anti-reflective coating is a combination of silicon oxide and nitride; the refractive index of silicon is a well-known material value; hence, the value of combination of layers (nitride and oxide) is going to be value between silicon and oxide.
Regarding claim 12, Maeng discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, 10 & 11, except wherein the refractive index of the anti-reflective coating is a geometric mean of the refractive index of silicon and the refractive index of the insulating layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Maeng with “wherein the refractive index of the anti-reflective coating is a geometric mean of the refractive index of silicon and the refractive index of the insulating layer”, since this is merely “textbook knowledge” of how various thicknesses of layers are determined in anti-reflective coatings (as evidence of Examiner’s assertion, see US-9354370, col, 1, lines 30-40; a technical definition of how coating thicknesses are calculated is provided in that reference, including the feature of multiplication (“geometric mean” is a multiplied mean); this is a known way to do an anti-reflective coating).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
04/09/2021


/MOUNIR S AMER/Primary Examiner, Art Unit 2894